            Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 1 of 15




IN THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT
                         OF OKLAHOMA

 RICHARD GLOSSIP, et al.,                  )
                                           )
        Plaintiffs,                        )
                                           )
 vs.                                       )   Case No. CIV-14-665-F
                                           )
 KEVIN J. GROSS, et al.,                   )
                                           )
        Defendants.                        )


                PLAINTIFFS’ MOTION TO ENFORCE THE TERMS
            OF THE COURT’S ORDER GRANTING JOINT STIPULATION

       Plaintiffs respectfully move this Court to enforce the terms of the Court’s previous

Order Granting Joint Stipulation, Oct. 16, 2015 (hereinafter, the “2015 Stipulated Order”)

(Doc. 260) thus preventing the running of the 150-day clock for the setting of execution

dates for Plaintiffs or any condemned Oklahoma prisoners on the ground that Defendants

have not yet complied with the provisions of that Order.

       1.      This action was brought by Plaintiffs under 42 U.S.C. § 1983 for violations

and threatened violations of Plaintiffs’ rights under the First, Eighth, and Fourteenth

Amendments to the United States Constitution, arising from the application or planned

application of the then-existing Oklahoma Department of Corrections (“ODOC”) Policy

No. OP-040301, Execution of Inmates Sentenced to Death (hereinafter the “Protocol,” Ex.

1).

       2.      While this action was pending, Richard Glossip was granted a stay of

execution on September 30, 2015, by then-Governor Fallin because ODOC was prepared
            Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 2 of 15



to execute him with a drug that was not allowed by the execution protocol. See Okla. Exec.

Order No. 2015-42 (Sept. 30, 2015), https://www.sos.ok.gov/documents/Executive/

1004.pdf (last visited March 11, 2020).

       3.      It was soon after the Court stayed Glossip’s execution that the parties learned

Charles Warner had been executed on January 15, 2015, with a drug not allowed by the

Protocol. See footnote 3, infra. It was in this context the parties entered into a Joint

Stipulation to administratively close this action for an indefinite period of time. This Court

granted the parties’ joint request and issued the 2015 Stipulated Order. Pursuant to

paragraph 2 of that Order, Defendants agreed and the Court ordered that the Oklahoma

Attorney General not seek an execution date from the Oklahoma Court of Criminal Appeals

for any of the Plaintiffs or any other condemned prisoners “until at least 150 days after

Plaintiffs are provided” the following:

       (a)     Notice that investigations related to the execution procedures of the
               Oklahoma Department of Corrections have been conducted;
       (b)     Results of such investigations to the extent such results are public;
       (c)     Notice and copies of amendments, if any, to the “execution of
               Offenders Sentenced to Death,” OP-040301, effective date June 30,
               2015 (“Protocol”) (hereinafter the “New Protocol”) and;
       (d)     Notice that the Oklahoma Department of Corrections will be able to
               comply with the express terms of the [New] Protocol.

(2015 Stipulated Order, ¶¶ 2(a)-(d), 3).

       4.      The 2015 Stipulated Order further directed that, upon being provided the

information and deliverables required by paragraphs 2(a)-(d), “Plaintiffs will have fourteen

days to move to reopen the present action” (2015 Stipulated Order, ¶ 4), and that “Plaintiffs




                                              2
            Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 3 of 15



will have thirty days after moving to reopen this action to amend the Second Amended

Complaint.” (2015 Stipulated Order, ¶ 5).

       5.      On February 13, 2020, Defendants provided Plaintiffs with documents

setting forth some, but not all, of the information required by paragraphs 2(a)-(d) of the

2015 Stipulated Order, including a copy of the New Protocol (Ex. 2); the Interim Report

Number 14 issued In the Matter of the Multicounty Grand Jury, State of Oklahoma, Case

No. SCAD-2014-70; D.C. Case No. GJ 2014-1 (the “Interim Grand Jury Report,” Ex. 3);

and a February 13, 2020, letter to P. Ghezzi from Mithun Mansinghani stating, among other

things, that the Oklahoma Department of Corrections will be able to comply with the

express terms of the New Protocol (Ex. 4).

       6.      Plaintiffs timely moved to reopen this case, while reserving the right to seek

a ruling from this Court that the 150-day period set forth in ¶ 3 of the 2015 Stipulated Order

will not start to run until Defendants provide the complete information and missing parts

of the New Protocol required by the 2015 Stipulated Order.

 I.    The New Protocol is incomplete and cannot satisfy the requirements of the
       Order on its face.

       7.      The New Protocol, as provided to Plaintiffs on February 13, 2020, is

incomplete due to multiple material omissions. It is not feasible to re-start the litigation

challenging the New Protocol until a materially complete New Protocol is provided to

Plaintiffs. The 2015 Stipulated Order requires and contemplates no less, and for this reason

the 150-day clock should not start to run until Defendants provide the required information

and missing parts of the New Protocol so that it may then be evaluated, and if appropriate,


                                              3
            Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 4 of 15



challenged. This relief should ensure that this Court has all issues arising from the New

Protocol presented for decision in an orderly and efficient manner.

             a. The New Protocol references material protocols and training that have
                not yet been established or provided to Plaintiffs.

       8.       Section V of the New Protocol states that the “agency will establish protocols

and training to enable staff to function in a safe, effective and professional manner before,

during and after an execution.” See Ex. 2 at 8 (emphasis added).

       9.       Defendants have not provided notice of the amended protocols and training

referenced in Section V because they apparently do not presently exist. Defendants should

advise Plaintiffs and the Court as to when the training protocols will be completed so that

a proper litigation schedule may be set in accordance with the necessary supplementation

of the New Protocol.

       10.      The absence of training protocols is serious and is a material omission from

the New Protocol. As the Supreme Court has noted in the context of lethal injection

execution protocols, thorough training is crucial to ensure executions are carried out

properly and without threat to an inmate’s protected rights. Indeed, inadequate training

contributed to the botched and mismanaged executions of Clayton Lockett in April 2014

and Charles Warner in 2015. As the Interim Grand Jury Report explicitly found, “[t]he

Execution Protocol requires the completion of many trainings in preparation for an




                                               4
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 5 of 15



execution, but training lacked key components.” Ex. 3 at 13.1 As this case challenges the

New Protocol, and as the training component is integral to any lethal injection protocol –

and certainly this one – the omission of the training component here renders the New

Protocol in its current state materially incomplete.

             b. The New Protocol provides for undefined alternative methods of
                execution by expressly “reserving” an entire section – Chart C – of the
                Preparation and Administration of Chemicals, Attachment D.

       11.      The New Protocol provides that when proceeding with the execution, the

“agency director or designee shall instruct the disbursement of chemicals to begin in

accordance with Attachment D entitled ‘Preparation and Administration of Chemicals’”

See Ex. 2 at 27.

       12.      Attachment D provides protocols associated with the preparation and

administration of the chemicals to be used for execution. See id. at 5, 27. Section C of

Attachment D expressly identifies the drugs to be used in carrying out an execution.

Sections G-H provide the procedure for administering those chemicals identified in Section



1
  In addition, the Oklahoma Death Penalty Review Commission recommended: “All
government personnel involved in carrying out an execution, as well as those individuals
contracted with the government to provide services related thereto, should be thoroughly
trained and evaluated on all relevant aspects of the Oklahoma Department of Corrections’
execution protocol.” Okla. Death Penalty Review Comm’n, The Report of the Okla. Death
Penalty Review Comm’n, The Constitution Project, 197 (Apr. 25, 2017).
The Commission noted that “This recommendation tracks the Grand Jury Report
recommendation related to training: ‘Individuals involved in the execution process must
be thoroughly trained on the Execution Protocol.’ As that investigation detailed, “most
Department employees profoundly misunderstood the [ODOC Execution] Protocol.’ This
recommendation includes the appointment of an independent ombudsman, who would be
onsite during executions.” Id. at 197.

                                              5
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 6 of 15



C. Section C expressly provides three distinct groupings of chemicals that may be used to

carry out an execution under Charts A, B, and D.

       13.    Charts A-D of Section C purport to set forth the chemicals to be administered

by lethal injection but—unlike Charts A, B and D—Chart C sets forth no specific

chemical(s) or procedure(s). Instead, it “reserves” the section for unstated new execution

chemicals and related methods. Specifically, “CHART C” of section C simply includes

the text “Reserved.” See id. at 39. There is no identification of the chemicals that may be

added under the reserved Chart C, how they should be labeled or ordered, or the amount

of each chemical to be prepared and administered. Notably absent is any section or

reference to any procedure to be observed when carrying out an execution utilizing any

chemicals that may be used under the “reserved” Chart C. Defendants have not provided

any information or materials concerning the intended future contents or use of the

“Reserved” section of section C to Attachment D.

       14.    The use of “reserved” and the absence of substantive text under Chart C

creates undefined alternative methods of execution using undefined chemicals or methods,

such as nitrogen hypoxia, in an undefined protocol. In light of this “reserved” sub-section,

Plaintiffs are concerned the Defendants could insert an undisclosed and unchallenged

method of execution at any time, without regard to any agreement, challenges, and




                                             6
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 7 of 15



decisions that may result from this action.2 Until such “reserved” methods are disclosed,

or the “reserved” Chart C is removed, the New Protocol is materially incomplete.

       15.     These omissions to the New Protocol strike at the core of this lethal injection

protocol; the missing sections and information must be provided before an orderly

evaluation and thorough challenge to the New Protocol may be presented to this Court for

decision. These omissions are material on their face. Indeed, these omissions are even

more alarming here given the history in Oklahoma and elsewhere of botched lethal

injection executions involving the preparation and administration of the chemicals used to

induce death, as well as the inadequacy of the training of those individuals responsible for

these tasks.

       16.     This history of problematic executions and the importance of the training

component in executions by lethal injection constituted a substantial part of the grand jury’s

investigation and the Interim Grand Jury Report. Indeed, that report explicitly noted that it

was the mismanagement of the execution chemicals and poor training of personnel that led

to the errors during the executions of Charles Warner and Clayton Lockett. See e.g., Ex. 3

at 13 (“The Execution Protocol requires the completion of many trainings in preparation



2
  In announcing the release of the New Protocol on February 13, 2020, Attorney General
Mike Hunter announced Defendants are still working on protocols for nitrogen hypoxia.
https://www.usatoday.com/story/news/nation/2020/02/13/oklahoma-lethal-injection-
executions-state-resume-practice/4750372002/ (last visited March 11, 2020). This was the
same method for which a protocol was expected after the announcement of Attorney
General Hunter on March 14, 2018, in which he identified nitrogen hypoxia as “the safest,
the best and the most effective method and we are moving forward”.
https://oklahoman.com/article/5587039/oklahoma-ag-corrections-chief-to-discuss-
executions. (last visited March 10, 2020)

                                              7
            Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 8 of 15



for an execution, but training lacked key components, and the IV Team was largely

absent.”). For example, in the Warner execution, the IV Team Leader, among other things,

failed to recognize that the incorrect chemicals were being used. See id. at 36; see also id.

at 38 (finding the “Special Operations Team did not compare the syringe labels to vial

labels,” which would have identified the chemicals as incorrect.); id. at 4 (discussing

inadequate revision to the Protocol following the problematic execution of Clayton Lockett

and the need for the resulting investigation).3

    II.   Defendants have failed to provide Plaintiffs with the complete and final results
          of the grand jury investigation and all other investigations undertaken.

          17.   The Interim Grand Jury Report indicates that the investigation has not been

completed. Rather, it states the “time allotted this session did not permit the grand jury to

complete its investigation,” and the grand jury would “resume the investigations” at the

next scheduled session in June 2016 “to permit the summoning of additional witnesses,

and the gathering of additional physical evidence by the investigators assisting the grand

jury.” Ex. 3 at 106.


3
  Defendants failed to disclose the wrong drug was used in executing Charles Warner. See
Glossip v. Gross, 135 S.Ct.. 2726, 2735 (2015) (“In January of this year, Oklahoma
executed Charles Warner using these revised procedures and the combination of
midazolam, a paralytic agent, and potassium chloride.” (emphasis added). See also Doc.
223, Ex. 3 (Defendants’ August 18, 2015 Motion for Summary Judgment attaching
timeline of Charles Warner’s execution stating the “drug protocol” was completed with
potassium chloride). Defendants did not concede potassium acetate, a chemical not
permitted in the then-existing protocol, was “mistakenly” used in the Warner execution
until after Defendants almost made the same “mistake” with the near-execution of Richard
Glossip. See Doc. 252 (Defendants’ October 2, 2015 Notice of withdrawal of Motion for
Summary Judgment “[b]ased on recent events, including the indefinite stays of
executions”); Doc. 253 (Defendants’ October 2, 2015 Motion for Leave to Amend Answer
“to accurately reflect facts as currently known”).

                                              8
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 9 of 15



       18.       Further, the Interim Grand Jury Report states that “the grand jury . . . returned

one (1) Indictment . . . for review and further action pursuant to law.” Id. at 1. To date,

Defendants have not provided notice of the resumption of these proceedings before the

grand jury.

       19.       The record available to Plaintiffs is that the grand jury’s report is interim,

that the grand jury remains impaneled, or that its work is intended to be continued if it is

not impaneled, and that the investigations contemplated by paragraph 2(a) of the 2015

Stipulated Order may not be complete. Plaintiffs have not received notice of the completion

of such work beyond the Interim Grand Jury Report as required by 2(b) of the Order, or

notice that there are no such other investigations or work ongoing or contemplated and

known to Defendants. Plaintiffs also have not been provided the status or final “results”

of the grand jury investigation.

       20.       Additionally, then-Governor Fallin appears to have undertaken an

investigation after the attempted execution of Glossip. See Nolan Clay and Rick Green,

Oklahoma governor hires outside attorney amid Glossip execution drug inquiry, The

Oklahoman, Oct. 6, 2015, available at https://oklahoman.com/article/5451783/oklahoma-

governor-hires-outside-attorney-amid-glossip-execution-drug-inquiry?page=2 (last visited

March 11, 2020). Plaintiffs have not received results from or information about that

investigation.

       21.       Accordingly, the 150-day clock should not start running until Defendants

provide notice of any investigations other than or subsequent to those reflected in the

Interim Grand Jury Report and the results thereof – as required by paragraphs 2(a)-(b) of

                                                 9
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 10 of 15



the 2015 Stipulated Order – or provide notice to Plaintiffs that there are no such other or

subsequent investigations conducted or contemplated and known to Defendants.

                           ARGUMENT AND AUTHORITIES

       22.    Defendants have not complied with paragraphs 2(a)-(d) of the 2015

Stipulated Order. As the agreed prohibition from seeking execution dates effected by the

2015 Stipulated Order continues by its terms “until at least 150 days after counsel for

Plaintiffs are provided” the information and deliverables required by paragraphs 2(a)-(d),

the agreed prohibition should be deemed to continue “until” Defendants provide the

required but missing deliverables and information. These express conditions to allowing

the State to seek execution dates were agreed to by the parties and ordered by this Court

and should be enforced. Such an order is necessary to ensure that there is a complete record

with regard to the referenced investigations, as well as a materially complete New Protocol

that Plaintiffs can evaluate in its entirety, in order to allow Plaintiffs to raise any challenge

in an orderly manner before this Court. This is particularly important given the timetable

for this litigation once it commences. It is not reasonable or feasible for Plaintiffs to

commence a challenge while they lack critical information about the New Protocol, or the

investigation(s) relating to prior botched executions and the results thereof.

       23.    The 2015 Stipulated Order expressly requires, and the interests of judicial

efficiency demand, that an order be issued clarifying that the agreed prohibition entered by

the 2015 Stipulated Order shall continue until Plaintiffs are provided: (i) the missing

training portions of the New Protocol, (ii) the alternative protocol drugs or procedures of

reserved Chart C of Attachment D of the New Protocol (or until such alternatives are

                                               10
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 11 of 15



deleted), and (iii) information on the status of any investigations known to Defendants, and

their results, or notice that Defendants are not aware of any investigations other than or

subsequent to those set forth in the Interim Grand Jury Report.

       24.     The relief sought here falls squarely within the discretion of this Court in

managing cases before it. Indeed, this Court “has broad discretion … to control its own

docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997); see also United Steelworkers of Am.

v. Or. Steel Mills, Inc., 322 F.3d 1222, 1227 (10th Cir. 2003) (recognizing “the power

inherent in every court to control the disposition of the causes on its docket with economy

of time and effort for itself, for counsel, and for litigants”).

       25.     The conditions precedent to lifting the agreed prohibition in paragraphs 2(a)-

(b) concerning investigations and their results also are not yet satisfied. Notably, the

Interim Grand Jury report indicates the grand jury would “resume the investigations” at the

next scheduled session. No notice of the resumption of proceedings was provided to

Plaintiffs. Further, the complete absence of any notice regarding the Governor’s 2015

review of the execution protocols, as well as any “results” of that review, also constitutes

a failure by Defendants to comply with requirements of paragraphs 2(a)-(b) of the 2015

Stipulated Order. The notice provided by Defendants’ February 13, 2020 letter, enclosure

of the Interim Grand Jury Report, and absence of any notice in connection with the

Governor’s review do not satisfy the notice and deliverable requirements of paragraphs

2(a)-(b) of the 2015 Stipulated Order.

       26.     Plaintiffs commenced this action in connection to violations and threatened

violations of Plaintiffs’ rights under the First, Eighth, and Fourteenth Amendments to the

                                               11
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 12 of 15



United States Constitution, arising from the application or planned application of an

execution protocol that has since been superseded by the New Protocol. Neither equity nor

judicial economy would be served should Plaintiffs be forced to evaluate and raise

challenges to the New Protocol before it is materially complete. Additionally, the record

on the status and results of related investigations should be amended to be complete or a

certification should be made by Defendants that it is complete in its current form before

Plaintiffs are forced to mount any challenge to the New Protocol.        The parties and the

Court will greatly benefit if this case does not proceed until the New Protocol is materially

complete and until the record is clear that the investigations covered by paragraphs 2(a)-

(b) are complete and any public results of such investigation are available for the record in

this case.

       27.    If Defendants are permitted to proceed in this action while having failed to

provide Plaintiffs with complete materials, Plaintiffs will be forced to litigate this dispute

based on an incomplete record, and unaware of when in the proceedings (or how)

Defendants will change the materials on which a substantial portion of this dispute rests.

Permitting deadlines imposed by the 2015 Stipulated Order to commence and the action to

proceed will hinder Plaintiffs’ ability to fully assess and litigate all the issues before the

Court in an orderly manner in the time frame contemplated by and agreed to by all parties

under the 2015 Stipulated Order.

       28.    As agreed and ordered, Plaintiffs should receive a complete Protocol and the

results of all related investigations (or a certification no others are known to Defendants)

before the time period for the evaluation and challenge to the New Protocol begins to run.

                                             12
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 13 of 15



       29.    For the reasons set forth above, Defendants have not satisfied the conditions

precedent to lifting the stay effected by the 2015 Stipulated Order, specifically those

provided under paragraphs 2(a)-(d). By failing to provide complete information and

seeking to resume proceedings, Defendants are attempting to force Plaintiffs and the Court

to proceed on an incomplete record and a racing clock not contemplated by, agreed to, or

ordered by this Court.

       WHEREFORE, for the above-stated reasons, Plaintiffs respectfully request that this

Court enter an order clarifying that the 2015 Stipulated Order remains in effect until (i) the

training protocols omitted from the New Protocol are provided, (ii) the reserved Chart C

alternative protocols are either provided, or the unfilled “reserved” section is deleted from

the New Protocol, and (iii) Defendants supplement their February 13, 2020 notice to advise

Plaintiffs of any other investigations covered by paragraph 2(a) of the 2015 Stipulated

Order and provide the results of such investigations as required by paragraph 2(b) of the

2015 Stipulated Order, or alternatively advise that there are no such other investigations,

or results, and the investigation that resulted in the Interim Grand Jury Report has

concluded with no other reports or results. Plaintiffs also respectfully request that the Court

set a status conference within 14 days of entry of any order granting the relief sought herein

for Defendants to provide a timetable for the provision of the missing materials and

information required by paragraphs 2(a)-(d) of the 2015 Stipulated Order to allow a case

schedule to be entered (or if entered then amended) to reflect the production of such

materials and information.



                                              13
 Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 14 of 15



Respectfully submitted this 12th day of March, 2020.



                          s/ Michael W. Lieberman
                          Michael W. Lieberman, OBA # 32694
                          Emma V. Rolls, OBA # 18820
                          Patti P. Ghezzi, OBA #6875
                          Office of the Federal Public Defender
                          215 Dean A. McGee Ave., Suite 707
                          Oklahoma City, OK 73102
                          Telephone: (405) 609-5975
                          Michael_Lieberman@fd.org
                          Emma_Rolls@fd.org
                          Patti_Ghezzi@fd.org


                          Harry P. Cohen (admitted pro hac vice)
                          Michael K. Robles (admitted pro hac vice)
                          James K. Stronski (admitted pro hac vice)
                          CROWELL & MORING LLP
                          590 Madison Avenue
                          New York, NY 10022
                          Telephone: (212) 223-4000
                          hcohen@crowell.com
                          mrobles@crowell.com
                          jstronski@crowell.com


                          Jon M. Sands
                          Federal Public Defender District of Arizona
                          Dale A. Baich (OH Bar No. 0025070)
                          850 West Adams Street, Suite 201
                          Phoenix, Arizona 85007
                          Telephone: (602) 382-2816
                          Facsimile: (602) 889-3960
                          dale_baich@fd.org

                          COUNSEL FOR PLAINTIFFS




                                   14
         Case 5:14-cv-00665-F Document 303 Filed 03/12/20 Page 15 of 15



                                   Alex Kursman
                                   Shawn Nolan
                                   Assistant Federal Defenders
                                   Capital Habeas Unit
                                   Federal Community Defender Office for
                                   the Eastern District of Pennsylvania
                                   601 Walnut Street
                                   Philadelphia, PA 19106
                                   Telephone: (215) 928-0520

                                   COUNSEL FOR PHILLIP HANCOCK




                                   Certificate of Service

       I hereby certify that on March 12, 2020, I electronically filed the foregoing

document with the Clerk’s Office by using the CM/ECF system for filing and transmittal

of Notice of Electronic Filing to all counsel of record.




                                                   s/Michael W. Lieberman
                                                   Michael W. Lieberman




                                             15
